REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: claim 1 recites a method of state-enabled navigation between applications comprising: 
receiving, at a first secondary application, an event record from a second secondary application, the event record comprising: 
an unencrypted textual hint that describes an application experience that the second secondary application provided at a point in time associated with the event record; and 
encrypted state information that is usable by the second secondary application to recreate the application experience, wherein the first secondary application does not have access to a decryption key that allows the encrypted state information to be decrypted; 
storing the event record; 
receiving a query through the first secondary application; 
determining that the unencrypted textual hint is responsive to the query; 
outputting a search result generated using information in the unencrypted textual hint; 
receiving a selection of the search result through the first secondary application; and 
communicating the encrypted state information from the second secondary application to the first secondary application to recreate the application experience.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: receiving, at a first secondary application, an event record from a second secondary application, the event record comprising: an unencrypted textual hint that describes an application experience that the second secondary application provided at a point in time associated with the event record; and encrypted state information that is usable by the second secondary application to recreate the application experience, wherein the first secondary application does not have access to a decryption key that allows the encrypted state information to be decrypted; storing the event record; receiving a query through the first secondary application; determining that the unencrypted textual hint is responsive to the query; outputting a search result generated using information in the unencrypted textual hint; receiving a selection of the search result through the first secondary application; and communicating the encrypted state information from the second secondary application to the first secondary application to recreate the application experience.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8 and 16, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136